
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 764
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2009
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 McGovern) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives on the importance of inter-religious dialogue and the
		  protection of religious freedom and related human rights for persons of all
		  faiths and nationalities in the Islamic Republic of Pakistan.
	
	
		Whereas the Islamic Republic of Pakistan is a
			 multi-religious society comprised of Muslims, Christians, Hindus, Ahmadis,
			 Parsis (Zoroastrians), Sikhs, Buddhists, Baha'is, and others;
		Whereas support for religious freedom and related human
			 rights in Pakistan will help ensure the future of Pakistan as a free, strong,
			 and vibrant society and that enduring stability in Pakistan will come from an
			 active civil society in which religious freedom flourishes;
		Whereas there is a correlation between the lack of
			 religious freedom protections for all, the persecution of religious minorities,
			 and the rise of religious extremism, which threatens Pakistan’s national
			 security and ultimately United States national security interests;
		Whereas Muhammad Ali Jinnah, the founding father of
			 Pakistan, envisioned a nation of religious plurality and equality;
		Whereas while Islam is the state religion, the
			 Constitution states that subject to law, public order and morality,
			 every citizen shall have the right to profess, practice, and propagate his
			 religion and that there shall be no discrimination in rights based on
			 religion in the provision of government services, property rights, education
			 and public access;
		Whereas the government of President Asif Ali Zardari and
			 Prime Minister Yousef Raza Gilani appointed the first cabinet-level official on
			 religious minorities, Minister of Minorities Affairs Shahbaz Bhatti, on
			 November 3, 2008, to protect the rights of minorities as envisioned under the
			 1973 Pakistan Constitution;
		Whereas the Government of Pakistan allocated a quota of
			 five percent of all federal jobs for members of minority religious groups
			 through a law passed and implemented on May 26, 2009;
		Whereas, in 2008, the Government of Pakistan for the first
			 time recognized the holidays of minority religious groups in addition to Muslim
			 holidays;
		Whereas, on August 11, 2009, President Zardari declared
			 August 11 as “Minorities Day” to celebrate and recognize the role that
			 Pakistan’s minorities played in the country’s independence and
			 development;
		Whereas the parliament unanimously passed a resolution
			 denouncing the August 1, 2009, attacks against Christians in Gojra, Punjab, and
			 affirming that their rights should be protected in accordance with the vision
			 of the founder of Pakistan;
		Whereas the U.S. Commission on International Religious
			 Freedom has found that a number of Pakistan's laws, including those
			 criminalizing blasphemy and restricting the rights of Ahmadis, frequently
			 result in imprisonment on account of religion or belief and/or violence against
			 the accused;
		Whereas blasphemy allegations, which often are false and
			 for which due process is lacking, result in the lengthy detention of and
			 sometimes violence against Muslims, as well as Christians, Ahmadis, Hindus, and
			 members of other religious minorities;
		Whereas extremist groups have used the blasphemy laws to
			 trigger sectarian violence, intimidate members of religious minorities and
			 others with whom they disagree, and exploit these laws for their own political
			 ends;
		Whereas Prime Minister Gilani has expressed support for
			 reviewing the blasphemy laws for which prescribed penalties include life
			 imprisonment and the death penalty, saying “a committee will review the laws
			 detrimental to religious harmony to sort out how they could be
			 improved”;
		Whereas education is a major vehicle for the transmission
			 of ideas, attitudes, and beliefs, and some madrassas (religious education
			 institutions) in Pakistan have taught extremist doctrine in support of
			 terrorism;
		Whereas interfaith dialogue reflects the multi-religious
			 nature of Pakistan and the vision of Pakistan’s founder;
		Whereas the foreign policy of the United States is to
			 promote internationally the right of everyone to freedom of thought,
			 conscience, and religion in accordance with international human rights
			 standards and the United States Government supports interfaith dialogue among
			 persons of all faiths and nationalities;
		Whereas reducing extremism and related violence is a key
			 goal of the United States in its relations with Pakistan; and
		Whereas Minister of Minorities Affairs Bhatti has launched
			 an initiative on interfaith dialogue, which promotes inter-religious respect
			 and tolerance at the national level, and establishes at the district and local
			 levels interfaith councils designed to promote respect among different
			 religious communities and counter religiously motivated enmity and violence:
			 Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should—
			(1)ensure the promotion of inter-religious
			 dialogue and protection of religious freedom and related human rights are key
			 components of the United States engagement strategy with the Islamic Republic
			 of Pakistan by—
				(A)clearly articulating a concern for
			 upholding religious freedom and related human rights as an essential element of
			 United States engagement with Pakistan;
				(B)supporting efforts
			 by the Government of Pakistan to foster inter-religious dialogue by using its
			 civilian financial assistance to strengthen initiatives by the Ministry of
			 Minorities Affairs to promote inter-religious respect and tolerance at the
			 national level, and to establish at the district and local levels interfaith
			 councils designed to promote respect among different religious communities and
			 to counter religiously motivated enmity and violence;
				(C)supporting
			 Pakistani civil society institutions that work to uphold and guarantee
			 religious freedom and related human rights and ensuring that nonmilitary
			 assistance emphasizes respect for human rights, religious freedom, civil
			 society, constitutional processes, and democratic institutions;
				(D)using its
			 nonmilitary financial assistance to Pakistan to strengthen institutions crucial
			 to Pakistan’s democratic development, particularly the judiciary and
			 police;
				(E)expanding programs
			 leading to the sustained engagement of the United States with the Pakistani
			 people, such as the Fulbright Program, the International Visitor Program, and
			 other exchanges for professionals, students, and religious and civil society
			 leaders from all of Pakistan’s diverse communities;
				(F)urging the Government of Pakistan to set
			 national textbook and curriculum standards that actively promote respect for
			 the religious beliefs of others; and
				(G)ensuring that the United States Embassy and
			 the United States Agency for International Development (USAID) mission support
			 these initiatives;
				(2)support efforts by the Government of
			 Pakistan to protect the religious freedom of all Pakistanis and prioritize the
			 prevention of religiously motivated and sectarian violence and the punishment
			 of its perpetrators by—
				(A)investigating acts of religiously motivated
			 and sectarian violence, and punishing perpetrators in a timely manner;
			 and
				(B)repealing the
			 blasphemy laws; and
				(3)urge the Government of Pakistan to review
			 other legislation that restricts the right to profess, practice, and propagate
			 religion or that constitutes discrimination on the basis of religion or belief
			 in order to bring Pakistani law into conformity with international human rights
			 standards.
			
